Citation Nr: 0403537	
Decision Date: 02/06/04    Archive Date: 02/11/04

DOCKET NO.  02-05 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for Parkinson's disease


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The veteran had active service from June 1970 to January 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of November and 
December 2001 by the RO that denied service connection for 
Parkinson's disease.  In July 2003 the Board remanded this 
case to the RO for further development, which has been 
completed.  It is now before the Board for further appellate 
consideration.  

FINDING OF FACT

Parkinson's disease was not shown during the veteran's 
military service or for many years subsequent to service 
discharge and his currently diagnosed Parkinson's disease is 
unrelated to service.   

CONCLUSION OF LAW

Parkinson's disease was not incurred in or aggravated by 
service, nor may its incurrence during wartime service be so 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. § 3.303, 3.307, 3.309 (2003)

REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002).

The VCAA provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  It also 
requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a).

In Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 
2004), the United States Court of Appeals for Veterans Claims 
(Court) found that a VCAA notice letter consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) (2003) must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim, or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  Id., slip op at 16-17.  The majority in 
Pelegrini also found that the VCAA notice letter should be 
sent to a claimant prior to the rating action that decided 
his claim.  

In a letter dated in August 2001, the RO informed the veteran 
of the evidence needed to substantiate his claims, and of who 
was responsible for obtaining what evidence.   In addition, 
this notice letter of February 2002 informed the veteran that 
VA needed.  The August 2001 VCAA notice told the veteran of 
his responsibility for submitting evidence, and thereby put 
him on notice to submit all such evidence in his possession.  
Moreover, the VCAA notice of August 2001 was provided well 
before the initial adjudication of the veteran's current 
claim.  

It does not appear from a review of the record that any 
evidence relevant to the veteran's current appeal is 
available, but not yet associated with the claims folder.  

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The veteran has 
received a VA examination for Parkinson's disease.  The 
examiner had access to all the relevant evidence of record.  
The examiner also provided medical opinions regarding the 
medical questions pertinent to the veteran's claim.  

Because VA has complied with the VCAA notice requirements, 
has provided required examination, and obtained all relevant 
and available records; there is no reasonable possibility 
that further efforts could aid in substantiating the 
veteran's current claim.  38 U.S.C.A. § 5103A(a)(2).  Since 
that is the case, the Board will now consider the veteran's 
claim based on the evidence of record.  

                                                        I.  
Factual Basis

The veteran's service medical records, including his 
examinations prior to service entrance and discharge, contain 
no complaints, findings, or diagnosis indicative of 
Parkinson's disease.  

VA clinical records reflect treatment for Parkinson's disease 
beginning in 1999.  During outpatient treatment in May 1999 
the veteran said that he developed a left hand tremor two 
years earlier that had recently increased in severity.  He 
related the onset of his tremor to an industrial accident.  
In February 2001, the veteran gave a history of working as a 
truck driver.  In May 2001 the veteran said that noted a 
tremor in his left hand in 1997.  The veteran also said that 
his mother had Parkinson's disease.  

In an April 2002 statement a private physician reported that 
the veteran had severe Parkinson's disease that rendered him 
totally disabled from gainful employment.  

In a statement dated in September 2002, the veteran wrote 
that he had experienced tremors since getting out of service 
in 1973, but had ignored them.

During a VA neurological examination conducted in October 
2003, the veteran gave a history of being a truck driver 
during service.  He said that he hauled equipment and 
hazardous materials while in the Army, but did not handle 
such materials directly.  Exposure to diesel fumes during 
service was also reported.  The veteran said that he first 
noticed tremors during service, but they were attributed to 
alcohol use.  He denied any family history of Parkinson's 
disease and he said that he worked from 1972 to 1997 as a 
clerk in his family produce company.  

After evaluation the assessment was Parkinsonism of 
idiopathic etiology.  The examiner commented that there was 
no objective or confirmed historical evidence to attribute 
Parkinsonism to any etiology.  The examiner further commented 
that the first diagnosis of Parkinson's disease was made 25 
years after service discharge.   There was "no evidence of 
attributable chemical, physical, or infectious etiology that 
was proximately due to disease or injury incurred in or 
aggravated by service."  The examiner concluded that truck 
driving alone was not a risk factor for Parkinsonism, unless 
the veteran had been in an enclosed space with the motor 
running.  The examiner added that he did "not find any 
documentation in service medical records that he was examined 
for any such exposure to fumes or chemicals."

                                                           
II.  Legal Analysis

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 2002).  Service connection may be granted for a disease 
of the central nervous system if such was manifested to a 
compensable degree within one year following service 
discharge.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309, 3.309 (2003).  Service connection 
may be granted for disability diagnosed after service when 
the evidence indicates that such had its onset during 
service.  38 C.F.R. § 3.303(d) (2003).  

The service medical records contain no evidence of 
Parkinson's disease and the first objective evidence of this 
disorder dates from the late 1990s, about 25 years after 
service discharge.  The veteran has reported that he first 
noted tremors during service, but this is not documented in 
the clinical record and, moreover, by other reported 
statements from the veteran to the effect that it developed 
in the late 1990s.  The veteran has also claimed that his 
Parkinson's disease was due to exposure to toxic substances 
while performing his service duties as a truck driver and, 
during a recent examination the veteran stated, essentially, 
that he worked a clerk in a produce business for his entire 
post service work career.  This is contradicted by earlier 
statements from the veteran to the effect that he worked as a 
truck driver for a considerable period after service.  
Moreover, the examiner on a recent VA examination essentially 
ruled out the veteran's in-service duties as a truck driver 
as the etiology of his Parkinson's disease.  The doctor also 
opined that there was no other evidence of a service etiology 
for the veteran's Parkinson's disease.  

While the veteran has asserted that he developed Parkinson's 
disease as the result of various exposures to chemicals or 
fumes, he is a lay person and lacks the medical knowledge 
needed to provide an opinion as to medical causation.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

While the veteran is competent to report that he experienced 
tremors, he would not be competent to diagnose those tremors 
as a manifestation of Parkinson's disease.  Id.  The VA 
examiner took into account the veteran's report of tremors 
beginning in service, but essentially concluded that 
Parkinson's disease was unrelated to events in service.  The 
examiner's opinion is the only competent opinion as to the 
relationship between current Parkinson's disease and service.

Since the evidence of record is against a finding that the 
veteran's Parkinson's disease was incurred as the result of a 
disease or injury in service, or was manifested to a 
compensable degree within the first year following service 
discharge, the claim must be denied.  


ORDER

Service connection for Parkinson's disease is denied. 





	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



